Citation Nr: 0016218	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  95-15 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to an increased rating for status post 
compression fracture of T12-L1 vertebrae with degenerative 
arthritis of the lumbosacral spine, currently evaluated as 50 
percent disabling.

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from July 1966 to April 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The Board previously remanded the appeal in February 1997. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
right shoulder disability is not plausible.  

2.  The claim of entitlement to service connection for a neck 
disability is plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right shoulder disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a neck 
disability is well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the veteran's claims of 
entitlement to service connection for neck and right shoulder 
disabilities are well grounded.  38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than a mere allegation, the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a claim to be considered well grounded, there must 
be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In order for a claim 
for secondary service connection to be well grounded there 
must be evidence both of a current disability and of an 
etiological relationship between that disability and the 
service-connected disability.  Jones v. Brown, 
7 Vet. App. 134, 137-38 (1994).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  When 
a veteran served ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  For secondary service connection to 
be granted, it must be shown that the disability for which 
the claim is made is proximately due to or the result of 
service-connected disease or injury or that service-connected 
disease or injury has chronically worsened the disability for 
which service connection is sought.  38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Right shoulder

A July 1975 service medical record reflects that the veteran 
was seen with complaints of pain over the right shoulder for 
two days with no history of injury.  There was local 
tenderness.  X-rays were normal.  The veteran was placed on a 
profile of no lifting over 15 pounds for seven days.  
Remaining service medical records, including the report of 
the veteran's January 1977 service separation examination, 
are silent for complaint, finding, or treatment with respect 
to the veteran's right shoulder.  

The report of a May 1984 VA orthopedic examination is also 
silent for complaint, finding, or treatment with respect to 
the veteran's right shoulder.  An April 1995 report by 
Jeffery Allen, a private physical therapist, reflects that 
over the years the veteran developed a scoliotic curve to 
compensate as a direct result of his lower back derangement 
and injury which created the scoliotic curve with 
compensatory deformities forming in the cervical spine that 
had created many of the veteran's problems of upper extremity 
radiculopathy, limited range of motion, and severe pain of 
the cervical spine.  The report of an October 1997 VA 
orthopedic examination concludes that the veteran had some 
acromioclavicular degenerative changes in the right shoulder 
that were not caused, changed, aggravated, or added to in any 
way by military service.  

In order for the veteran's claim of entitlement to service 
connection for a right shoulder disability to be well 
grounded he must submit medical evidence indicating that he 
currently has this disability and that it is related to his 
active service or that it is proximately due to or the result 
of service-connected disability.  There is competent medical 
evidence that he has degenerative changes of the 
acromioclavicular joint of the right shoulder.  However, 
there is no competent medical evidence that these 
degenerative changes existed during his active service or 
within one year of service discharge and there is no 
competent medical evidence that provides a nexus between 
disability of the right shoulder and the veteran's active 
service.  Neither is there any competent medical evidence 
that provides any nexus between currently manifested 
disability of the right shoulder and service-connected 
disability.  In this regard, the April 1995 report by the 
physical therapist refers to radiculopathy of the upper 
extremities from the veteran's cervical spine, but does not 
identify separate disability of the right shoulder as being 
related to the veteran's service-connected low back 
disability.  The veteran has offered statements and 
testimony, that are presumed credible for purposes of this 
decision, but he is not qualified, as a lay person, to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions, as such matters require medical 
expertise.  See Grottveit and Espiritu.  The Board therefor 
concludes that without the requisite competent medical 
evidence establishing that the veteran currently has 
disability of the right shoulder that is either related to 
active service or service-connected disability, his claim of 
entitlement to service connection for a right shoulder 
disability is not well grounded.  Caluza.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Neck disability

Service connection is in effect for status post compression 
fracture of T12 - L1 vertebrae with degenerative arthritis of 
the lumbosacral spine.  The report of a November 1993 VA 
orthopedic examination reflects that the veteran has 
degenerative arthritis of the cervical spine with possible 
radiculopathy, especially on the right, secondary to 
foraminal narrowing.  The April 1995 report from the physical 
therapist indicates that there is absolutely no doubt that 
the relationship between the veteran's cervical difficulties 
and his lower back are directly related.

Thus, the record contains competent medical evidence that the 
veteran currently has disability of the neck and there is 
evidence provided by a health care provider that provides a 
medical nexus between the veteran's service-connected low 
back disability and disability of the neck.  Therefore, the 
Board concludes that there is evidence of a well-grounded 
claim with respect to the issue of entitlement to service 
connection for a neck disability.  


ORDER

Evidence of a well-grounded claim for service connection for 
a right shoulder disability not having been submitted, the 
appeal with respect to this issue is denied.

Evidence of a well-grounded claim of service connection for a 
neck disability has been submitted.  To this extent only the 
appeal with respect to this issue is granted.


REMAND

In the Board's February 1997 remand VA orthopedic and 
neurology examinations were requested.  The request provided 
that the claims file must be made available to and reviewed 
by the examiners.  The veteran has indicated that the 
examiners informed him that they were not provided the claims 
file and the reports of the October 1997 VA neurology and 
orthopedic examinations do not appear to reflect that the 
veteran's claims file was available for review.  The 
veteran's representative has made note of this argument in 
its presentation.  Where "remand orders of the Board... are not 
complied with, the Board itself errs in failing to ensure 
compliance."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Board has disposed of the issue of service connection for 
a right shoulder disability above, but this issue is 
distinguished from the issues of service connection for a 
neck disability, an increased rating, and a total rating, on 
the basis that the claim of service connection for a right 
shoulder disability was not well grounded.  See Roberts v. 
West, 13 Vet. App. 185 (1999).

In light of the above, the appeal with respect to the 
remaining issues is REMANDED for the following:

1.  The RO should schedule the veteran 
for VA orthopedic and neurology 
examinations to determine the nature and 
extent of the service-connected status 
post compression fracture of the T12 - L1 
vertebrae with degenerative arthritis of 
the lumbosacral spine and to determine 
the etiology of any currently manifested 
cervical spine disability.  All indicated 
tests must be conducted and all findings 
reported in detail.  The claims file must 
be made available to and reviewed by the 
examiners and the reports must reflect 
that such review was accomplished.  The 
examiners should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected 
status post compression fracture of the 
T12 - L1 vertebrae with degenerative 
arthritis of the lumbosacral spine caused 
or chronically worsened his cervical 
spine disability.  A complete rationale 
for any opinions expressed should be 
provided.  

2.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for a neck disability, 
an increased rating for service-connected 
status post compression fracture of the 
T12 - L1 vertebrae with degenerative 
arthritis of the lumbosacral spine, and a 
total rating based upon individual 
unemployability due to service-connected 
disability.

3.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status.  The veteran 
and his representative should be afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


Error! Not a valid link.

